Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below. Claims 12-17 are withdrawn as being directed to a non-elected invention
Election/Restrictions

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Information Disclosure Statement
The information disclosure statements (IDS) are being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by enrg.io (“What Are the Best EV Route Planners?” 08/28/2019) or alternately in view of ABRP 3.7 (abetterrouteplanner.com, internet archive 07/23/2019, released 03/26/2019 https://web.archive.org/web/20190723022213/https://abetterrouteplanner.com/, accessed 07/19/2022).

Regarding claim 1:
enrg.io teaches a method, comprising: 
at an electronic device in communication with a display generation component and one or more input devices (computer running a web browser navigating to one of the webpages): 
displaying, via the display generation component, a map user interface (see user interfaces below); 
while displaying the map user interface, receiving, via the one or more input devices, a user input corresponding to a request to display directions from a first location to a second location via a given mode of transportation (selecting a starting point and destination via web interface); and 
in response to the user input: 
in accordance with a determination that a first vehicle is a currently selected vehicle for which to display directions in the map user interface, displaying, in the map user interface, a first suggested route from the first location to the second location based on a first characteristic of the first vehicle (displaying a route based on a charging state, range, and distance travelable of the selected vehicle, including charging destinations/stops); and 
in accordance with a determination that a second vehicle, different from the first vehicle, is the currently selected vehicle for which to display directions in the map user interface, displaying, in the map user interface, a second suggested route from the first location to the second location, different from the first suggested route, based on a second characteristic of the second vehicle (The article describes at least two websites (tesla.com/trips and plugshare.com, which at the time of publishing of the article (08/28/2019), disclosed all the functionality as described in the limitations above. The features of the various websites, in addition to being disclosed in the cited article, were available and functional as of the time of the article at internetarchive.org, as confirmed by the Examiner on 07/19/2022).

    PNG
    media_image1.png
    1086
    1905
    media_image1.png
    Greyscale

	(EV Trip planner captured 08/07/2018)


    PNG
    media_image2.png
    786
    1900
    media_image2.png
    Greyscale

(tesla.com/trips captured 08/06/2018)

    PNG
    media_image3.png
    689
    1763
    media_image3.png
    Greyscale

	(tesla.com/trips captured 08/06/2018)

	Alternately or in addition, ABPR 3.7 teaches a method, comprising: 
at an electronic device in communication with a display generation component and one or more input devices (computer running a web browser navigating to the webpage): 
displaying, via the display generation component, a map user interface (see user interface below); 
while displaying the map user interface, receiving, via the one or more input devices, a user input corresponding to a request to display directions from a first location to a second location via a given mode of transportation (selecting a starting point and destination via web interface); and 
in response to the user input: 
in accordance with a determination that a first vehicle is a currently selected vehicle for which to display directions in the map user interface, displaying, in the map user interface, a first suggested route from the first location to the second location based on a first characteristic of the first vehicle (displaying a route based on a charging state, range, and distance travelable of the selected vehicle, including charging destinations/stops); and 
in accordance with a determination that a second vehicle, different from the first vehicle, is the currently selected vehicle for which to display directions in the map user interface, displaying, in the map user interface, a second suggested route from the first location to the second location, different from the first suggested route, based on a second characteristic of the second vehicle (displaying a different route based on different vehicle parameters).


    PNG
    media_image4.png
    784
    1639
    media_image4.png
    Greyscale

	ABRP 3.7 screen capture


    PNG
    media_image5.png
    1052
    1277
    media_image5.png
    Greyscale

Exemplary ABRP 3.7 User interface published 03/18/2020 
(https://www.youtube.com/watch?v=HcTlJdEPlHw) 
The Examiner notes that there were multiple EV trip planner apps and websites before the filing of the invention with similar functionalities, meeting all claim limitations as above. The Examiner made an effort to document their functionalities in a way that teaches all claim limitations as clearly as possible. For further information regarding the teachings of the prior art websites, please view the YouTube video cited and utilize the archived web addresses provided below:
https://web.archive.org/web/20210123054049/https://www.youtube.com/watch?v=HcTlJdEPlHw
https://web.archive.org/web/20180807120244/https://www.tesla.com/trips
https://web.archive.org/web/20180807120132/https://www.evtripplanner.com/planner/2-8/
https://web.archive.org/web/20190123100648/https://abetterrouteplanner.com/

Regarding claim 2:
enrg.io and ABRP 3.7 both teach wherein: the first characteristic of the first vehicle includes a first current estimated driving range for the first vehicle; the first suggested route is based on the first current estimated driving range; the second characteristic of the second vehicle includes a second current estimated driving range for the second vehicle, different from the first current estimated driving range; and the second suggested route is based on the second current estimated driving range (selecting vehicle, including driving range and/or current charge percentage).


Regarding claim 3:
enrg.io and ABRP 3.7 both teach wherein: in accordance with a determination that the first current estimated driving range is less than a driving distance of the first suggested route from the first location to the second location, the first suggested route includes a suggested stop for increasing a remaining driving range of the first vehicle (routes including charging stops when necessary).


Regarding claim 4:
enrg.io and ABRP 3.7 both teach wherein: in accordance with a determination that the first vehicle is associated with a first charging network, the suggested stop for increasing the remaining driving range of the first vehicle is a first stop associated with the first charging network (routing based on vehicle type, including Tesla charging network, type of charger port, ABRP allows charger type and network preference selection).

Regarding claim 6:
ABRP 3.7 further teaches wherein: displaying the first suggested route from the first location to the second location includes displaying an estimated total travel time for the first suggested route; and in accordance with a determination that the first suggested route includes a suggested stop for increasing a remaining driving range of the first vehicle, the estimated total travel time includes an estimated time to increase the remaining driving range of the first vehicle at the suggested stop (see screen capture below YouTube video timestamp 04:51).

    PNG
    media_image6.png
    987
    1316
    media_image6.png
    Greyscale

Regarding claim 7:
ABRP further teaches displaying, via the display generation component, one or more representations of one or more segments associated with the first suggested route, wherein a respective representation of a respective segment includes an indication of an estimated state of the first characteristic of the first vehicle during the respective segment (see screen capture below, YouTube video timestamp 04:36).

    PNG
    media_image7.png
    937
    1332
    media_image7.png
    Greyscale


Regarding claim 8:
ABRP further teaches while the first vehicle is the currently selected vehicle and while displaying the first suggested route from the first location to the second location, receiving, via the one or more input devices, a user input corresponding to a request to select the second vehicle as the currently selected vehicle; and in response to receiving the user input corresponding to the request to select the second vehicle as the currently selected vehicle, displaying, in the map user interface, the second suggested route (menu allowing for changing of vehicle/vehicle parameters while displaying a route, updating route based on changes, see screen capture below, timestamp 06:04).

    PNG
    media_image8.png
    991
    1323
    media_image8.png
    Greyscale

Regarding claim 11:
ABRP further teaches while navigating along the first suggested route, determining that a current estimated driving range for the first vehicle is less than a remaining driving distance of the first suggested route from a current location to the second location; and in response to determining that the current estimated driving range for the first vehicle is less than the remaining driving distance of the first suggested route from the current location to the second location, updating the first suggested route to include a suggested stop for increasing a remaining driving range of the first vehicle (comparing actual remaining charge to predicted. Dynamically adjusting route and charging destinations based on current state of charge, see timestamp 05:13 below).

    PNG
    media_image9.png
    1000
    1314
    media_image9.png
    Greyscale


Regarding claims 18-19, the prior art teaches an electronic device and computer readable medium as in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ABRP as in claim 1 above.

Regarding claim 5:
ABRP teaches the limitations as in claim 1 above. ABRP further teaches wherein: the first characteristic of the first vehicle includes a first current estimated driving range for the first vehicle; and the first suggested route is based on the first current estimated driving range, the method further comprising: in response to the user input: in accordance with a determination that a third vehicle is currently selected for which to display directions in the map user interface, displaying, in the map user interface, a third suggested route from the first location to the second location (selecting vehicle, including driving range and/or current charge percentage).
ABRP does not explicitly teach routing without taking estimated driving range into account. Although the current version of ABRP allows one to select a route without selecting a vehicle type, which generates navigation directions without taking range into account, the Examiner was unable to determine if an earlier version had this same functionality.

However, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the navigation and route planning system and method as taught by ABRP with the ability to plan routes without concerning range in order to allow a user to utilize the same familiar interface and functionality when taking shorter trips which would not require refueling/recharging, or when driving a vehicle not supported by the website.
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ABRP as applied to claim 1 above, and further in view of Waze (Waze suggestion box, 06.06.2010, https://waze.uservoice.com/forums/59223-waze-suggestion-box/suggestions/803059-add-pause-option-for-stops?page=3&per_page=20).

Regarding claim 10:
ABRP teaches the limitations as in claim 1 above. ABRP further teaches operating while navigating and updating a current location. ABRP is silent as to displaying an affordance to pause/resume navigation upon arriving at a suggested stop.
Waze teaches that is was a well-known desired feature of navigation software to implement a pause/resume button when the navigation device is near a waypoint such as a refueling/recharging station. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the navigation system and method as taught by ABRP with the well-known desired feature of a pause/resume option upon arriving at an intermediate destination or point of interest as taught by Waze in order to meet customer demands for desired features of the product.

	
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664